Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Nuevamente nos vemos en la obligación o necesidad de disentir de la interpretación, recurrente y errónea, que realiza la mayoría de los integrantes del Tribunal de la Ley Núm. 2 de 23 de febrero de 1988, conocida como la Ley del Fiscal Especial Independiente; interpretación que ero-siona, y prácticamente deja sin efecto, el expreso lenguaje de la referida Ley y la clara intención que tuvo el legislador al aprobar la misma.
En el caso de autos, la Mayoría llega al punto culmi-nante en su empeño de ignorar totalmente, por fíat judicial, los claros términos en que está redactada la referida Ley del Fiscal Especial Independiente. Expresa la Mayoría que cuando el legislador le concedió al funcionario querellado el derecho a recurrir, ante el Panel de ex-jueces, en “revisión” de la determinación del Secretario de Justicia de que se designe un fiscal especial, lo que estableció fue un procedi-miento “informar de revisión; procedimiento que, según la Mayoría, se reduce a “analizar” superficialmente la reco-mendación del Secretario de Justicia.
Dicha interpretación es una asombrosamente errónea. No puede perderse de vista que estamos ante la interpre-tación de un estatuto de naturaleza penal.(1) Harto cono-*527cido es que al interpretar esta clase de estatutos el princi-pio de legalidad nos obliga a interpretar los mismos de manera restrictiva. Véanse: Art. 8 del Código Penal, 33 L.P.R.A. see. 3031; Pueblo v. Uriel Álvarez, 112 D.P.R. 312 (1982); Pueblo v. Ríos Nogueras, 114 D.P.R. 256 (1983); Pacheco v. Vargas, Alcaide, 120 D.P.R. 404 (1988). Acomoda-ticiamente se olvida la Mayoría de la sabia y reiterada norma, establecida por este Tribunal en Pueblo v. Arandes De Celis, 120 D.P.R. 530, 538 (1988), a los efectos de que “un estatuto penal debe ser interpretado restrictivamente en cuanto a lo que desfavorece al acusado y liberalmente en cuanto a lo que lo favorezca”. (Enfasis suplido.) El Tribunal en el presente caso, como hemos visto, hace todo lo contrario.
Como expresáramos en la Opinión disidente que emitié-ramos en Silva Iglecia v. F.E.I., 137 D.P.R. 821, 856-857 (1995):
Dicho de otra forma, con motivo de la decisión mayoritaria hoy emitida se elimina la posibilidad de que cualquier funcio-nario público, de los cobijados por la citada Ley Núm. 2, que en el futuro pueda verse envuelto en una situación similar, y contra quien se haya radicado una querella inmeritoria, pueda evi-tar que su nombre y reputación sean [innecesariamente] zaran-deados públicamente como consecuencia de la celebración de un proceso criminal.
Esa situación, consecuencia directa e inescapable de la deci-sión mayoritaria hoy emitida, és lo que resulta ser verdadera-mente importante e impresionante, y ciertamente lamentable. (Enfasis suplido y en el original.)
Somos del criterio que la única forma en que se puede evitar que este Tribunal siga, de manera selectiva, dero-gando judicialmente dicha Ley será mediante una actua-ción enérgica de la Asamblea Legislativa que no deje duda alguna sobre cuál fue su “intención”, en este respecto, al originalmente aprobar la misma.

 Así, expresamente, lo reconoció el Tribunal en la Opinión mayoritaria que se emitió en Silva Iglecia v. F.E.I., 137 D.P.R. 821 (1995).